SEPARATE CONCURRING OPINION.
I concur fully in the holding of the main opinion, that the damages assessed were not excessive.
I am unable to see where appellant was justified, under Section 85 of the Laws of Missouri for 1943, page 379, in refusing to answer in open court the interrogatories of respondent as to the proportions, as well as the ingredients, used by it in its "Dish Washing Compound No. 2."
Respondent made a prima facie case against appellant by her testimony that the injuries sustained by her could not likely have been due to some other cause than her constant use in her work of appellant's "Dish Washing Compound No. 2," and it seems to me that it was then up to appellant to show (if it could) that such injuries were due to some other cause.
The default judgment was justified by subsection (d) of Section 89 of the Laws of Missouri for 1943, at page 382.
It is rather a severe proceeding to compel appellant to reveal to the World and to its competitors, not only the ingredients used by it in its Dish Washing Compound No. 2, but also the proportions of such ingredients; but such is apparently the plain meaning of Section 85, Laws of Missouri, 1943, page 379, and it is the duty of this Court to enforce the law, as laid down by the Legislature, even though such law may seem harsh to us.
Under such circumstances, it is my duty to concur. *Page 1089